The defendant contends, and the People correctly concede, that contrary to the Supreme Court’s determination, his status as a reincarcerated parole violator did not render him ineligible to apply for resentencing pursuant to the Drug Law Reform Act of 2009, codified in CPL 440.46 (see People v Paulin, 17 NY3d 238, 241-242 [2011]; People v Ashton, 95 AD3d 1137 [2012]; People v Cobb, 90 AD3d 779 [2011]; People v Rodriguez, 89 AD3d 1042 [2011]; People v Martin, 89 AD3d 1039 [2011]). Accordingly, the order appealed from must be reversed, and the matter remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 440.46. Rivera, J.E, Chambers, Hall and Roman, JJ., concur.